t c memo united_states tax_court gerald d and catherine leibowitz petitioners v commissioner of internal revenue respondent docket no filed date ronald g wohl and robert s barnett for petitioners nicholas g kokis and lewis j abrahams for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies and additions to tax in petitioners' federal income taxes addition_to_tax year deficiency sec_6659 dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the issues for decision are the fair_market_value of the movie memorabilia the collection donated by gerald leibowitz petitioner to the american museum of the moving image ammi for purposes of determining the charitable_contribution deductions to which petitioners were entitled for the year of the gift and for the later years by way of carryovers and whether petitioners are liable for additions to tax under section for a valuation_overstatement we find the value of the collection to be less than petitioners claimed but more than respondent allowed which will result in deficiencies for and we hold that petitioners are not liable for additions to tax for a valuation_overstatement findings_of_fact unless otherwise identified section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing their petition petitioner and catherine leibowitz were married and resided in fresh meadows new york petitioner has a ph d in clinical psychology from the university of rochester in he maintained a private practice and served as chief psychologist at a handicapped children's residential center petitioner's interest in movie memorabilia began in childhood stimulated in part by his father's employment on the business side of the movie industry over the years petitioner had collected a large number of by 10-inch black and white still photographs in the 1970's petitioner began collecting print blocks which are the metal plates used to print newspaper advertisements at some time in the early 1980's petitioner acquired the bulk of the collection including all the posters from a family friend robert schwartz who had worked for united artists schwartz had assisted petitioner in collecting the print blocks at no time in or in prior years was petitioner a dealer in movie memorabilia prior to donating the collection to ammi petitioner had never sold or otherwise_disposed_of any part of the collection or other movie memorabilia the collection a background posters and other advertising paraphernalia have been produced by movie studios since the beginning of the movie industry over the years a number of stock types evolved most of which are represented in the collection since the 1920's the studios have produced a standard size movie poster known as a one-sheet for virtually every film released in movie theaters even today more widespread releases might have several one- sheets up until the mid-1980's other types of advertising were also produced for films with the advent of newer forms of advertising media and technology in the early 1970's both the quantity and quality of the broad range of printed advertising materials began to decline b role of physical condition the physical condition of an item of movie memorabilia has always had a significant effect on its market_value by collectors and dealers in movie memorabilia had begun to adhere to fairly standardized classifications of physical condition that had generally been borrowed from the field of comic book collecting with some modifications collectors and dealers still use these basic classifications the most commonly used grades in were mint fine good and poor mint condition posters have no tears pieces missing tape marks or pinholes from being displayed and their colors have not faded the attachment of snipes strips of paper printed with messages such as return engagement pasted over a portion of the poster also detracts from a poster's condition usually lowering its classification posters that have never been folded or rolled may command a premium if they are from an older or especially collectible title fine good and poor posters have increasingly obvious defects that will reduce their value competent restoration of a damaged poster or other item of movie memorabilia may enhance its value c types of movie memorabilia there are items in petitioner’s collection from each of the following categories one-sheet by inches --generally printed on light paper stock the intrinsic artistic merit of one-sheets varies substantially some famous titles such as across the pacific starring humphrey bogart are prized by collectors despite their poorly executed artwork because of the allure of the film or its stars another example is the miracle worker a well-known film in the collection whose poster artwork is generally regarded as inferior on the other hand there are many one-sheets of lesser known titles that are acknowledged to have artistic merit posters in either category could command considerable premium prices in in the minimum retail store price for one-sheets was dollar_figure to dollar_figure at mid-1980's conventions one-sheets could be obtained in varying conditions for as little as dollar_figure to dollar_figure in bulk one-sheets might have sold for as little as cents each at auctions prices for one-sheets of highly collectible titles such as stagecoach a title not in the collection often ran as high as dollar_figure or more one-sheets for casablanca were so rare and highly sought after as to have been virtually unobtainable at any price since the late 1960's in the pretelevision era popular films were sometimes re- released in theaters often with a different advertising campaign that included newly designed one-sheets however the one-sheet for a re-release was worth much less than a first release one- sheet for the same film for example in a re-release one-sheet for stagecoach had a retail value of dollar_figure to dollar_figure compared to dollar_figure for a one-sheet from the original release three-sheet by inches --a larger poster similar in artistic composition to one-sheets usually printed in two to three sections and folded at the time of printing far fewer three-sheets than one-sheets were produced for a given title in movie memorabilia conventions described infra p were large markets sponsored several times a year in different locations around the country that functioned on both the retail and wholesale level drawing collectors and movie memorabilia dealers three-sheets were not widely sold and were not generally sold at conventions three-sheets that were sold at conventions tended to be nondescript titles in less than mint condition selling for as little as dollar_figure to dollar_figure catalogs and other price guides published in generally valued three-sheets at about dollar_figure times the value of a one-sheet for the same title six-sheet by inches --a larger poster printed in three to four sections in the same weight paper as one-sheets the individual sections were generally folded after printing like three-sheets they were not as widely available for sale as one-sheets in they were not sold at conventions however catalogs and price guides established a base price for most titles at about times the price of a one-sheet for the same title twenty-four-sheet by inches --a billboard-sized poster whose individual sections are generally folded they were not widely sold during the mid-1980's although one for the misfits a title in the collection was offered at auction for dollar_figure to dollar_figure in date without being sold twenty-four- sheets were not sold at conventions on this record no general price range for twenty-four-sheets can be established for half-sheet by inches --also known as a display sheet was printed on heavier stock than one-sheets unlike larger categories of movie memorabilia fold marks generally detract from the value of a half-sheet in prices of half- sheets for most titles ranged from a low of about to percent to as high a sec_80 to percent of the price of a one- sheet of the same title insert by inches --a tall narrow poster printed on heavier stock than a one-sheet although some were occasionally printed on lighter stock they were rarely produced after the mid-1960's trimmed borders folds and creases all detract from the value of an insert in inserts for more desirable films such as the barefoot contessa a title represented by a three-sheet and a six-sheet in the collection were selling in catalogs for dollar_figure for most titles prices of inserts ranged from the same price as a half-sheet about to percent of a one-sheet price to roughly the same price as a one-sheet lobby card by inches --a small poster printed on heavy stock featuring a scene from the film by the mid-1980's studios were beginning to discontinue producing lobby cards prior to that period studios usually produced lobby cards in sets of eight cards although four- and ten-card sets were not uncommon in the most desirable card in the set commanding the highest prices was the title card displaying the title and the top stars in the film the remaining lobby cards could be roughly categorized as live scene cards and dead scene cards live scene cards feature a famous scene or a picture of one or more of the major stars in the film in they did not command the premium price of a title card but could still be quite valuable depending upon the title and the quality of the scene shown dead scene cards which showed background scenes commanded the lowest prices lobby card sets from lesser known films especially ones made after were often broken up by dealers in the 1970's and early 1980's and the more desirable cards sold separately lobby cards from films made after the early 1960's generally do not have as much artistic merit as older cards folds and creases detract from the value of lobby cards many lobby cards were also trimmed by theater owners without restoration trimming greatly reduced a lobby card's value nevertheless in a badly trimmed title card from a bowery boys film hold that baby a title not in the collection was listed in catalogs at dollar_figure the most highly prized live scene cards such as a card from casablanca that showed both humphrey bogart and sidney greenstreet sold for as much as dollar_figure-dollar_figure per card in for most titles however prices of lobby card sets ranged from dollar_figure to dollar_figure a set in still photograph by inches --largely in black and white although color stills were issued for later films in overall price ranges were difficult to establish for stills they were easy to reproduce and demand for them was relatively limited however some stills were quite valuable in original stills from the 1920's and 1930's were highly sought after because their authenticity was relatively easy to ascertain stills from titles released in the 1940's and early 1950's with proven provenance commanded prices of dollar_figure to dollar_figure however the record contains insufficient information to establish a general price range in for the stills in the collection foreign poster--either from foreign films or of foreign releases of american films there were both types in the collection although most were french or spanish posters of american films foreign posters come in three sizes small by inches medium by inches and large by inches in foreign posters of american films were generally less expensive than american first release posters for the same title even though the artwork was different and in many cases superior to that of the american posters because they were not very widely sold in many contemporary price guides did not specifically list prices for individual foreign posters however foreign posters were available to at least some extent in at auction by catalog from cinemonde a large retail store in san francisco and at retail stores in new york and other larger cities for most titles prices in for all three sizes of foreign poster were about to percent of the price of an american release one-sheet pressbook--materials that studios sent to the media and theaters as part of the promotional campaign for a film in pressbooks were beginning to become desirable as collectible movie memorabilia post-world war ii pressbooks were common and relatively inexpensive in pressbooks for older films are more elaborate than those produced after about in pressbooks were listed separately in some of the price guides ranging in price from to percent of the value of a one-sheet to dollar_figure to dollar_figure apiece pressbooks could be found for dollar_figure apiece in many retail stores window card by inches --printed on hard stock with no folds four inches of blank space was left usually at the top of the card for the theater to imprint its name very often the imprinting was done crudely and sometimes not at all over the years the blank space has been trimmed from many specimens window cards were widely sold in and listed separately in catalogs and price guides they ranged in price from about to percent of the price of a one-sheet depending upon condition d movie memorabilia markets in movie posters and other movie memorabilia began to be widely collected in the 1970's partly spurred by a renewed interest in films starring humphrey bogart the primary sources for movie memorabilia in the early days of the hobby were old theaters movie poster exchanges and the national screen service a film industry cooperative formed in to distribute film advertising much of the memorabilia then extant was purchased in bulk by collectors many of whom later became dealers by the late 1970's the markets that existed in were beginning to form as demand for movie memorabilia increased in the 1970's and early 1980's prices for all categories rose dramatically prices tended to appreciate much more quickly for films of the 1930's to 1950's because much of the demand was driven by nostalgia for those golden years of hollywood from the perspective of the collector and the dealer there are no good or bad movie posters some of course are aesthetically pleasing others are wonderful because they capture the spirit of the film they advertise many are desirable to collectors simply because they are tangible representations of a truly great or favorite movie a small number are examples of superb design and or lithography all however are created equal in the sense that they were and are produced for the single purpose of enticing a prospective movie-goer to choose a particular film to see at a given moment they are advertising guernsey's comprehensive collections of film posters lobby cards illustration cartoons animation at auction the development of the movie memorabilia market through bore strong similarities to the earlier development of comic book collecting not only were some early collectors of movie memorabilia also comic book collectors but the different movie memorabilia markets also evolved in much the same way as comic book markets--a mixture of retail stores catalog sales auctions and conventions stamp and coin collecting are other markets that developed prior to movie memorabilia and which share the same basic structures by the movie memorabilia markets had matured movie memorabilia were available in retail stores and through mail order catalogs conventions were held periodically in different parts of the country particularly well-known and highly sought- after posters were sold at auctions sponsored by prominent auction houses hitherto undiscovered treasure troves of movie memorabilia were being uncovered in flea markets old theaters and the like price guides had been available to collectors for several years the price guides generally focused on the retail market rather than wholesale market by just like similar guides for the comic book coin and stamp markets movie memorabilia price guides had become the single most important source of market information for both collectors and dealers these guides set the de_facto standards for retail prices with wholesale prices tending to be to percent less collectors and dealers also traded memorabilia using trade values pegged to prevailing retail values in retail stores were generally the highest priced source although auction prices for particularly desirable material such as posters for casablanca could be much higher see infra note for a listing of price guides submitted into evidence buyers who were not especially knowledgeable generally bought at retail stores conventions catered mainly to dealers who bought on the wholesale level and to serious or knowledgeable collectors who sought the best bargains during this period the same individual would very often participate in the convention market as both dealer and collector dealers and collectors would pore through stacks of obscure titles of poorly regarded films known as schlock looking for the rare bargain that could then be resold in a retail store or through a catalog movie memorabilia conventions were mixed wholesale-retail markets although tending to be more wholesale than retail some categories of movie memorabilia such as twenty-four-sheets six-sheets and foreign posters were rarely sold at conventions in the mid-1980's three-sheets were sold only in small quantities at conventions in and generally commanded relatively low prices--dollar_figure or dollar_figure per item e the collection the collection donated to ammi in date consisted of big_number items including duplicates of movie memorabilia from different films the duplicate items nonaccessioned inventory were not assigned accession numbers by the museum the exact number of items in each category is shown in table in the appendix based upon an inventory conducted by ammi in date most of the titles in the collection were of films from the 1950's through the 1970's the overall physical condition of the collection was mint with many items having never been handled the collection does not include any highly sought-after items like one-sheets half-sheets or title cards for classic collectible titles such as casablanca or frankenstein the well-known film titles in the collection are often represented by somewhat less desirable types of memorabilia for example the collection contains a twenty-four-sheet and a pressbook for goldfinger the most highly regarded james bond film the only item in the collection from the misfits with marilyn monroe and clark gable is a twenty-four-sheet exodus is represented in the collection by a 10-card lobby card set a twenty-four- sheet a six-sheet a three-sheet and a pressbook the collection also includes a six-sheet a three-sheet and a pressbook for john ford’s the horse soldiers starring john wayne and a twenty-four-sheet a six-sheet and two foreign posters from vera cruz which starred burt lancaster and gary cooper a three-sheet and a pressbook from run silent run deep starring clark gable and burt lancaster a pressbook from howard hawks’ red river starring john wayne black and white stills a three-sheet and a six-sheet of baby face nelson a six-sheet and a three-sheet from midnight cowboy starring jon voight and dustin hoffman and a six-sheet four foreign posters and a lobby card set from the battle of britain the collection includes one-sheets half-sheets and lobby cards of other better known films including two one-sheets and a set of lobby cards of fellini's satyricon three one-sheets a three-sheet a lobby card set and a pressbook from the big country a 1950's western starring gregory peck jean simmons and burl ives as well as one-sheets of a streetcar named desire starring vivian leigh and marlon brando of the barefoot contessa starring humphrey bogart and ava gardner and of on her majesty's secret service moulin rouge never on sunday and woman of straw the last a relatively obscure title with the well-known stars gina lollobrigida and sean connery the collection also includes one-sheets of the defiant ones with sidney poitier and tony curtis and of the manchurian candidate with a cast that included frank sinatra janet leigh and laurence harvey the collection also contained memorabilia from a number of films that have achieved cult status over the years there is a one-sheet and a twenty-four-sheet from bwana devil one of the first 3d films a one-sheet from the monster that challenged the world a one-sheet a lobby card set and a pressbook from it the terror from beyond space and a one-sheet of curse of the faceless man one-sheets of somewhat less famous and more recent films from the 1970's are also in the collection including chato's land starring charles bronson and comes a horseman which starred james caan and jane fonda many of the other one-sheets and other items in the collection are from relatively unknown films such as macumba love that did not have any particularly outstanding attributes such as famous stars superb artwork or a cult following most of these films were not listed in the price guides available in although many of them have subsequently appeared in price guides published in the 1990's the foreign posters in the collection included a number of famous titles there are three large foreign posters and two medium foreign posters each from french releases of the clint eastwood spaghetti westerns for a few dollars more et pour quelques dollars de plus and the good the bad and the ugly le bon la brute le truand the collection also has three large and two small foreign posters of la cage aux folles other foreign posters of american films in the collection include two large posters and one small poster of the curse of the pink panther two medium posters of diamonds are forever one medium foreign poster from the magnificent seven and two medium posters of woody allen’s sleeper woody et les robots a few items in the more popular categories of memorabilia in the collection are schlock some examples of one-sheet titles in this category include latigo a release the degenerates a release drum a release and the man who loved love a release none of these films are listed in two of the major price guides from the collection also contains big_number by 10-inch black and white and color still photographs the record does not reveal whether any of those stills had any particular merit or were of sought-after titles or film stars there were no duplicate stills listed in the ammi inventory the big_number lobby cards constituted percent of the items in the collection with very few exceptions these were complete sets the inventory listed the cards in quantities of and which were the numbers of cards commonly contained in sets of lobby cards issued by the studios only cards or sets of lobby cards were listed as duplicates in the ammi inventory the foreign posters made up percent of the items in the collection the foreign posters also include of the duplicates in the collection only big_number larger items issued by american studios such as one-sheets three-sheets six-sheets and twenty-four-sheets about percent of the total are included in the collection there are also relatively few half- sheets window cards and inserts in the collection there are pressbooks in the collection of which are duplicates the donation of the collection by petitioner was running out of room to store the collection and he had begun to consider selling it he read an article about a new museum ammi that would be opening its doors to the public in astoria new york in the then-near future he telephoned eleanor mish the registrar of ammi to inquire whether the museum would be interested in receiving the collection as a gift ms mish told petitioner that ammi was interested in receiving such a gift on september petitioner wrote to ms mish confirming his offer to donate the collection to the museum at some time prior to date petitioner donated the collection consisting of big_number pieces to ammi the date deed_of_gift for which petitioner supplied an initial inventory misstates that inventory as big_number items after making the donation petitioner retained his print block collection and a large number of stills ammi performed subsequent inventories of the collection and assigned accession numbers to all items except duplicates the duplicate items were physically separated from the rest of the collection and held for subsequent sale or trade none of the duplicates had been disposed of at the time of trial in part because of the pendency of this proceeding in ammi was in the process of preparing a venue in which to publicly display the collection it was then developing the museum did not open its doors to the general_public until because of space constraints ammi did not put any part of the collection on public exhibit until when the one-sheet of bwana devil was displayed ammi also used some slides of items in the collection for promotional advertising and listed several of the posters in publicity photographs taken for the opening a number of items were exhibited at museums other than ammi during the early 1990's five lobby cards and a pressbook for exodus were exhibited at the museums at stony brook stony brook new york from date to date as part of an exhibition called jews in american cinema three lobby cards from the joe louis story were part of an exhibition entitled from harlem to hollywood american race movies which was shown at ammi on two occasions in and that exhibition was also shown at the museum of fine arts houston texas from march to date a number of items were also shown at ammi from may to date in an exhibition called muky's new york photographer to the postwar film renaissance at the time of trial ammi had scheduled an exhibit of the twenty-four-sheet from bwana devil after spending approximately dollar_figure to restore and preserve it for exhibition the twenty-four-sheet from exodus was also scheduled for display at the same time as part of the same exhibition petitioners' valuation and charitable_contribution deductions petitioners used the services of an income_tax_return_preparer to prepare their income_tax return petitioners requested and obtained extensions to file until date the return was filed on date at the behest of their income_tax_return_preparer petitioners obtained two appraisals of the collection one from sigmund rothschild and another from f peter rose the latter appraisal for dollar_figure was used as the basis for a charitable_contribution reported in petitioners' joint tax_return a copy of the report of that appraisal was attached to the return the amount of the charitable_contribution shown on the return was large enough to create a claimed carryover into succeeding tax years through petitioners claimed that carryover in their through joint income_tax returns the parties executed a series of petitioners' charitable_contribution deductions shown on their returns for the years at issue were as follows taxable_year beginning balance charitable deduction claimed amount of carryover dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number except for an additional dollar_figure not at issue the charitable_contribution_deduction claimed for each year in issue is also the adjustment to income that formed the basis for the underpayment determined by respondent in the statutory_notice_of_deficiency continued valid consents to extend the period of limitations until date for tax years through on date respondent mailed a statutory_notice_of_deficiency to petitioners for the tax years in question based upon a determination that the fair_market_value of the collection was dollar_figure in date petitioners filed a timely petition with the tax_court ultimate findings_of_fact in date the relevant market for the sale of movie memorabilia was the retail store in the fair_market_value of the entire collection was dollar_figure the fair_market_value of the collection and of each category of memorabilia in the collection is continued for that year petitioners claimed an additional dollar_figure to dollar_figure in deductions attributable to the carryover in tax years and those years were barred from assessment by expiration of the period of limitations these values are drawn from table sec_1 and in the appendix table summarizes the values for each category of movie memorabilia in the collection from the parties’ experts and the court’s independent valuation table contains comparative values drawn from the parties’ experts and the court’s valuation of one-sheets for which the record contained retail sales prices independent of either party’s expert’s valuation this reference sample formed the basis for the court’s valuation see infra note and notes and accompanying text for further explanation of the court’s methodology dimensions inches quantity category total category 1-sheet 3-sheet 6-sheet x x x 24-sheet billboard half-sheet insert lobby card lobby card b w still color still x x x x x x lg foreign x med foreign x sm foreign x pressbook various window card x total big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number introduction opinion the primary issue for decision is the fair_market_value of the collection of movie memorabilia that petitioner donated to ammi because we find that petitioners’ valuation of their charitable donation to ammi is more than percent of the court's valuation we must also decide whether petitioners are liable for an addition_to_tax under sec_6659 for any year at issue in which they claimed a charitable_contribution_deduction based on the carryover they claimed from under sec_170 this is another case in which this court has been called upon to value transferred property on the basis of appraisals by well-qualified experts who arrive at fundamentally incompatible valuations the valuations offered by the parties' experts at trial vary by a factor of dollar_figure for petitioners versus dollar_figure for respondent the experts' appraisals hardly narrowed the gap between petitioner’s initial valuation of the donation and respondent's initial determination of the value in the notice_of_deficiency the former wa sec_90 times larger than the latter the parties have failed to settle this matter through negotiation thus calling upon the court to use its judgment in an area in which it has no preexisting expertise with opposing experts’ valuations that provide little more than remote reference points as guidance sec_170 provides a deduction for any charitable_contribution made within the taxable_year sec_1 170a- c income_tax regs provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution fair_market_value is the price pincite examples of the extreme differences between the experts' valuations of individual items in the collection abound see table which the property would change hands between a willing seller and a willing buyer who both have a reasonable knowledge of the facts and are not under any compulsion to sell or buy 411_us_546 sec_1 170a- c income_tax regs respondent's determination of the fair_market_value is presumed to be correct and petitioners have the burden of proving otherwise rule a however fair_market_value is a question of fact 85_tc_56 affd sub nom 813_f2d_837 7th cir that this court must answer as a matter of judgment 325_f2d_934 8th cir affg tcmemo_1961_347 on the basis of all the evidence in the record 316_us_56 538_f2d_927 2d cir affg tcmemo_1974_285 although the regulations under sec_170 provide no guidance on whether to value property in bulk or on an individual basis or on the market to be used to value property and how to select that market the guidance found in the estate_tax regulations is applicable to charitable_contributions for income_tax purposes 303_f2d_887 5th cir there is no distinction for most purposes in the meaning of fair_market_value as used in an estate_tax case and one involving income_tax revg and remanding on other grounds tcmemo_1960_51 80_tc_872 affd 757_f2d_1208 11th cir the fair_market_value of an item of property shall not be determined by the sale price of the item in a market other than that in which such item is most commonly sold to the public taking into account the location of the item wherever appropriate thus in the case of an item of property which is generally obtained by the public in the retail market the fair_market_value of such an item of property is the price at which the item or a comparable item would be sold at retail the value is generally to be determined by ascertaining as a basis the fair_market_value as of the applicable_valuation_date of each unit_of_property sec_20_2031-1 estate_tax regs the experts each party submitted an expert report supported by extensive testimony that selected a different market in which to value the collection the experts’ contradictory assumptions and their differing conclusions about which market is relevant and the state of those different markets in partly explain the extent of their disagreement expert opinions can aid the court in understanding an area of specialized training knowledge or judgment perdue v commissioner tcmemo_1991_478 even when the opinions are poles apart as they are in this case while we may accept the opinion of an expert in its entirety 74_tc_441 we are not bound by the expert opinions proffered on behalf of either party silverman v commissioner f 2d pincite and may selectively use any portion of such reports and testimony 97_tc_496 86_tc_547 consequently we will consider the opinions of the two experts in their written reports and testimony insofar as they help us determine the relevant market and the appropriate methodology to be used in answering ultimate question the the fair_market_value of the collection it s of iowa inc v commissioner supra 84_tc_722 see also estate of gray v commissioner tcmemo_1993_334 a petitioner's experts petitioner initially obtained two appraisals of the collection in order to ascertain the amount of their charitable deduction f peter rose performed the appraisal of the collection which he valued at dollar_figure that petitioners ultimately used in preparing their income_tax return another appraisal was performed by sigmund rothschild who valued the collection at dollar_figure messrs rose and rothschild performed approximately big_number appraisals of reproduction masters of works_of_art in connection with tax_shelters marketed by jackie fine arts 88_tc_386 affd 868_f2d_851 6th cir both rose and rothschild by reason of the inflated values in those appraisals were also named as defendants in numerous lawsuits by investors in jackie fine arts tax_shelters we reject both the rose and the rothschild appraisals which exceed by more than percent the values asserted by petitioner’s expert at trial the record fails to support either of these appraisals nothing in the record supports an inference that at the time petitioner engaged the two appraisers he could have reasonably known of their role in marketing the jackie fine arts tax_shelter petitioner did not obtain the appraisals from messrs rose and rothschild with intent to inflate the value of his charitable_contribution for the gift of the collection to ammi petitioner retained morris everett everett to appraise the collection and to prepare an expert report for trial at the time of trial everett had been a collector of movie memorabilia for over years and a dealer since he opened his first retail store in cleveland ohio in and later opened other stores in hollywood and new york city everett based his valuation of the collection on the prevailing prices in the retail store and catalog sales see eg 938_f2d_513 4th cir 612_fsupp_1421 s d n y ross v jackie fine arts inc no c a d s c daggett v jackie fine arts inc p 2d ariz ct app market in preparation for assigning values to the collection everett consulted dealers whom he knew or had dealings with who had owned or operated retail stores in he also consulted various trade publications everett included all big_number items in the inventory in his valuation including the duplicates to value each item within the categories of movie memorabilia in the collection everett assigned an average value to the items in each category he assigned one or more premium units to more desirable titles valued as a multiple of the average value assigned to items in that category thus each three-sheet was assigned an average value of dollar_figure if everett assigned three premium units to a title the three-sheet would be valued at dollar_figure or three times the average value table contains a summary of the values assigned to each category of memorabilia by everett table contains the reference sample which compares values obtained from price guides entered in the record as joint exhibits with the corresponding values assigned by everett and warren for one-sheets in the collection see infra notes and accompanying text the court used price guides and catalogs from that had been received into evidence the record shows that retail store mail order catalog and price guide prices were roughly equivalent the price guides and catalogs used were luton's original theater posters no luton's original theater posters no price scale prices of common items identical to edition hereinafter collectively luton's cinemonde thriller cinemonde action poster city catalog three date hereinafter poster city dietz price guide and introduction to movie posters and movie memorabilia 2d ed continued as an example everett did not assign any premium units to items in the collection from annie hall a woody allen film released in everett valued the one-sheet at dollar_figure the average value for all one-sheets and the insert at dollar_figure the average value for that category everett valued the lobby cards at dollar_figure each the average value for all by 14-inch lobby cards regardless of whether they contained live or dead scenes he assigned five premium units to fellini's satyricon resulting in values for the two one-sheets in the inventory of dollar_figure each dollar_figure apiece for the lobby cards and dollar_figure for the insert everett's average values were considerably higher than the minimum prices charged for those categories of items in retail stores for instance everett considered dollar_figure to have been the minimum price charged in for any one-sheet at a retail store in new york other sources put the minimum price between dollar_figure and dollar_figure the average value everett assigned to one-sheets was dollar_figure he based his relatively high average values on the desirability of the collection as a whole especially its uniformly mint condition continued hereinafter dietz warren's movie poster guide was not used because it was already reflected in the prices he had assigned to some of the items on cross-examination everett could not give a technical answer to the meaning of the term average everett may have continued everett also considered the desirability of the titles in the collection which he characterized as middle of the road rather than high end he reported that prices for titles such as those in the collection appreciated rapidly during the 1970's and early 1980's and in most cases have not appreciated greatly since thendollar_figure in making his valuation everett also took into account the overall mint condition of the united artists movie memorabilia in the collection everett took into account the development of the market throughout the mid-1980's up through because he believed that it was developing slowly throughout that period he took into account in his report events that occurred both prior to and shortly after the donation when he valued the collectiondollar_figure continued meant to characterize the average value as a base price for items in the collection in a particular category warren respondent's expert asserted that prices for movie memorabilia rapidly went up in all categories during the period to sometimes as much a sec_50 times or more a comparison of prices in the price guides see supra note to the prices listed in the price guides that were also in evidence shows that the items in the reference sample appreciated somewhere between and percent between and normally post-donation market events that are not foreseeable must be disregarded however prospective events may be referenced for the limited purpose of establishing what the willing buyer’s and seller's expectations were on the valuation_date and whether those expectations were reasonable and intelligent 88_tc_38 81_tc_999 continued b respondent's experts respondent determined in the notice_of_deficiency that the value of the collection at the time of the gift to ammi was dollar_figure the report upon which that determination of value was based was not made part of the record and the record contains no allocation of that amount among the various categories of movie memorabilia in the collection respondent retained jon r warren warren to determine the date fair_market_value of the collection and prepare an expert report for trial warren also testified at trial as respondent's expert he is the author of warren's movie poster price guide which was initially published in subsequent editions were published in and warren also edits magazines devoted to movie memorabilia is a member of the international appraiser's society and is senior price editor for a major comic book pricing guide warren began collecting memorabilia in and began collecting movie memorabilia in during the mid- 1980's warren's movie memorabilia expertise was concentrated in pre-1960 films warren became a dealer in movie memorabilia after with subsequent editions of his book and other business dealings warren has become a major dealer in movie continued we attach limited weight to post-1985 market events in this case because we find that the reasonable and intelligent expectations of a willing buyer and seller would be based primarily on market conditions existing in and the years prior thereto and not on any prospective events memorabilia at the time of trial warren maintained a database of prices of over big_number items of movie memorabilia warren assumed that the relevant market was the movie memorabilia convention he based his assumption on the buyer’s being a knowledgeable collector who performed or should have performed an appropriate amount of research prior to entering the convention market which is a mixed wholesale retail market warren asserted that the single key element in pricing movie memorabilia is demand by collectors for a given title the interplay of these two assumptions was critical to how warren priced several categories of memorabilia in the collection he heavily discounted the value of foreign posters because he maintained that there was little or no demand for them in the mid-1980's in warren's view collectors viewed foreign posters of american films as inauthentic novelties and that only when domestic posters especially one-sheets began to rise dramatically in price after did collectors begin to show interest in foreign posters of american films according to warren twenty-four-sheets were considered virtually worthless in the movie memorabilia markets because of their size the only twenty-four-sheets then in demand were classic titles such as gone with the wind warren contends that three-sheets and six-sheets were likewise virtually worthless in although they subsequently came to be worth as much as one-sheets if not more warren considered the collection as a whole to have little intrinsic value because it consisted of minor or unknown films released by united artists he evaluated the collection as little more than a hoard virtually unsalable within a short_period of time even at distress sale prices in the convention market warren also discounted the overall value of the collection because it consisted mostly of stills pressbooks and lobby cards which he considered to be of the lowest value to a collector based upon these foregoing considerations warren assigned values as low a sec_25 cents to individual items warren’s base value for a one-sheet was dollar_figure his highest single assigned value for a one-sheet was dollar_figure for thunder road warren appraised the collection at the time of its donation to ammi in at dollar_figure the relevant market selection of the proper market for valuation purposes is a question of fact anselmo v commissioner f 2d pincite in determining the appropriate market to use in valuing most types of property a sale to the public normally refers to a sale to the retail customer who is the ultimate consumer lio v commissioner t c pincite anselmo v commissioner t c pincite a sale to an ultimate consumer is any sale to those persons who do not hold the item for subsequent resale 388_f2d_476 6th cir affg 46_tc_136 however when used in this context the term retail does not mean that the most expensive source is the only source for determining fair_market_value fair_market_value is determined in the market most commonly used by the ultimate consumer which may or may not be the most expensive since ultimate consumers may simultaneously participate in multiple markets with different price structures lio v commissioner supra pincite there are several factors to consider in choosing the relevant market first is the identity of the buyers and sellers they must be purely hypothetical 79_tc_938 reasonably knowledgeable and not under any compulsion to buy or sell sec_20_2031-1 estate_tax regs warren assumed that conventions were the appropriate market partly because a discriminating collector would not necessarily pay the higher prices charged by retail stores see eg chou v commissioner tcmemo_1990_90 affd without published opinion 937_f2d_611 9th cir we disagree with warren’s assumption on this issue the regulations and case law require only that the hypothetical willing buyer and seller have reasonable knowledge sec_20_2031-1 estate_tax regs that requirement may be satisfied by an organized market because it has assimilated the available information to arrive at a market price 88_tc_38 referring to organized public markets for stock the record shows that both the retail store and convention markets were organized public markets in dealers and collectors who bought and sold at movie memorabilia conventions were also not necessarily ultimate consumers lio v commissioner t c pincite anselmo v commissioner supra pincite many collectors who bought and sold as ultimate consumers on their own account were also dealers who bought and sold inventory for their businesses on the wholesale level it is unclear from the record how many buyers at conventions were ultimate consumers and how many were dealers the items to be valued must also be available for sale in the relevant market the record shows that only a limited number of types of movie memorabilia were sold in conventions making that market comparatively unsuitable for selling much of the collection in this case warren testified that size prevented the two physically largest categories of movie memorabilia at issue in this case six-sheets and twenty-four-sheets from being sold at conventions in three-sheets were sold only on a very limited basis foreign posters a major part of the collection were also rarely sold at conventions memorabilia sold at conventions also tended to be picked over and usually were not in mint condition one of the most noteworthy attributes of the collection was the completely unused mint condition of most of the items sellers who sold large quantities in bulk at conventions also tended to be selling at distress prices even below the values in warren's report a sale at distress prices indicates a seller under compulsion or a bulk_sale the regulation does not permit either circumstance to dictate valuation sec b estate_tax regs in stores specializing in movie memorabilia were located in such major metropolitan areas as new york los angeles and san francisco these stores also competed in nationwide markets through catalog sales along with dealers who specialized in catalog sales despite the lack of specific comparative sales data in the record concerning the different markets we conclude that it is more_likely_than_not based upon the testimony of both experts that retail stores were the most common form of sale to ultimate consumers of movie memorabilia in the mint condition of the collection particularly suited it to sale on consignment in the retail store setting or in the catalog sales market the absence of high end titles would have precluded sale of most of the collection on an item-by-item basis in the auction market these factors support our ultimate finding that in date retail stores were the relevant market for the leibowitz collection we therefore reject warren's overall valuation of the collection everett chose the correct market in which to value the collection however for other reasons discussed below we also reject his valuation warren conceded in testimony that everett's valuation was accurate for the new york retail store market in because retail store prices were markedly higher than those found at conventions however our analysis of the record indicates that everett’s valuation is too high there are two major problems with everett's valuation first everett’s use of flawed methodology in determining base prices inflated the entire valuation in determining a base price for each category of item everett used an average price for that category as respondent correctly points out on brief this meant that everett assumed that each item in the collection was worth at least the average value in the marketplace of all such items for sale even when taking into account the mint condition of the collection this approach improperly inflates the valuation as our analysis infra shows everett's assigned values for one-sheet posters were dollar_figure times greater than prices shown in catalogs and price guides in evidence for those same itemsdollar_figure everett should have used a base price for items in see also table which is a comparison of everett’s and warren’s valuations of one-sheets for which the record also contained prices from independent pricing guides and supra note and infra notes and accompanying text which explain the methodology used in table everett’s valuation was dollar_figure dollar_figure times greater than the total prices of dollar_figure for the same one-sheets found in other pricing guides each category equal to the nominal prices charged in the relevant market in and then applied premium units to individual items based upon condition as well as desirability of the title second everett failed to take into account the presence of dead scene cards in the lobby card sets live cards were worth considerably more than dead cards even when included in complete sets of lobby cards even though everett adverted in his testimony to the distinction between live and dead cards he did not systematically account for it in his valuation there is also nothing in the record to support everett's assertions of value in two other categories twenty-four-sheets and by inch stillsdollar_figure for these reasons we reject everett's valuation even though he chose the correct market and his overall methodology of assigning premium values to more desirable titles relative to all the items in a category would have been a reasonable approach if he had used a valid base price court's valuation of the collection in buffalo tool die manufacturing co v commissioner t c pincite we observed that each of the parties should keep in mind that in the final analysis the court may find the evidence of valuation by one of the parties sufficiently more convincing than that of the other party so that the final result will produce a significant financial as discussed infra note the twenty-four-sheets may well have had some value in defeat for one or the other rather than a middle-of- the-road compromise which we suspect each of the parties expects the court to reach the record in this case would not allow the court to accept one or the other of the parties' valuations outright because each was so grossly contrary to the evidence buffalo tool die manufacturing co v commissioner supra see also 94_tc_570 we note that if petitioners had not met the burden of producing sufficient evidence to support an independent valuation over respondent’s valuation we would have had to hold for respondent even if we had rejected the valuation of respondent’s expert in anselmo v commissioner t c pincite we rejected the valuations of both parties' experts but upheld the commissioner’s determination of value used in the notice_of_deficiency in anselmo the testimony of the taxpayer’s experts showed there was no reliable way of working back from the figures they computed because they had relied upon the retail store market and not the wholesale market in that case we held that the wholesale market was the relevant market for low-quality unset gemstones the ultimate consumers of those unset gemstones were jewelers who would in turn mount them into settings to sell to retail customers who were the ultimate consumers of low- quality set gemstones id we need not rely upon the burden_of_proof to value most of petitioner's collection everett petitioners' expert used the proper market retail stores to value the collection the record also contains sufficient evidence to enable us to work back from everett's figures to arrive at a reliable independent valuation for all but three categories of memorabilia in the collection a blockage discount once a proper market is selected individual items in a charitable_contribution are to be valued individually and not in bulk sec_20_2031-1 estate_tax regs however where a block of property could not be sold on the valuation_date or within a reasonable period thereafter without affecting market price the court must apply a blockage discount 151_f2d_102 2d cir affg a memorandum opinion of this court dated date this court has applied blockage discounts to estates of artists that contain large numbers of the artist's own works for which there is only a limited market because of the nature of the art 85_tc_713 blockage discount applied to six simultaneous gifts of large number of works by one artist 57_tc_650 affd 510_f2d_479 2d cir blockage discount applied where estate contained pieces and record showed that artist's works appealed to relatively small_group of willing buyers see also estate of o'keeffe v commissioner tcmemo_1992_210 the court has also applied a blockage discount to a charitable donation of a collection of yiddish sheet music obtained in a single bulk purchase containing hundreds of identical copies that would have depressed prices if they had been sold see rimmer v commissioner tcmemo_1995_ big_number pieces of separate titles in a declining market blockage discounts--if appropriate to the particular facts in the case--apply to donations to museums estate of o'keeffe v commissioner supra determination of a reasonable period of time depends on all the facts and circumstances estate of sawade v commissioner tcmemo_1984_626 affd 795_f2d_45 8th cir periods of up to a year have been found to be reasonable id although such periods may be much shorter if factors such as market volatility and time limitations so dictate the parties' experts differed on the amount of time that it would take to sell the collection warren postulated a period of no less than to years because of the difficulties attendant in gaining access to the market however warren did not consider how long it would take a skilled dealer in movie memorabilia already present in the retail store market to sell the collection 119_f2d_490 2d cir everett estimated that the collection could be sold on consignment in a retail store within a year without affecting the prices obtained for each individual item the collection was relatively small in relation to the inventory carried by a movie memorabilia store or chain of storesdollar_figure a year to liquidate the collection at full retail store prices would not be unreasonable under the circumstances the minimal physical storage requirements and comparatively stable prices in the movie memorabilia market over the course of a year support such a finding sec_20_2031-2 estate_tax regs these same characteristics would also tend to minimize carrying costs there would be no additional marketing expenses since such a store would already be in existence and the collection would merely be an addition to existing inventory utilizing existing marketing techniques everett's estimate of a year is also quite short in comparison to the periods of time far exceeding a year that would be required to liquidate the estate of an artist with a large body of work see eg calder v commissioner supra pincite period of up to years to liquidate collection estate of o'keeffe v commissioner supra more than years to sell entire collection it would also be inappropriate to discount the collection as we did the donation of thousands of duplicate copies of yiddish sheet music in rimmer v commissioner supra or the large number of donated books in 84_tc_285 there are big_number items in the collection everett testified that his three stores carry in excess of million items in inventory his personal collection was even larger than that big_number reprints of scholarly books donated in large coordinated program were worth only percent of retail list price only of the big_number items in petitioner's collection were duplicates and generally there were no more than two to three copies of any particular item furthermore these items had value in the marketplace because of the existence of an active barter market where dealers collectors and museums could trade contrary to respondent’s contention the fact that ammi had not yet participated in that market at the time of trial albeit in part because of the pendency of this proceeding is of no moment in determining whether to value the duplicates at full fair_market_value based upon the foregoing considerations we do not apply a blockage discount to the fair_market_value of petitioner’s collection b fair_market_value of the collection we recognize that valuation of property is an inexact science if the parties do not settle on a value and neither party's appraisal can be accepted the court can resolve it only through solomon-like pronouncements buffalo tool die manufacturing co v commissioner t c pincite based upon evidence in the record we considered a number of factors in arriving at a fair_market_value of the collection the agreed mint condition of the collection played a major role both in determining the relevant market as discussed supra and in valuing each item for sale on an individual basis everett's testimony that the collection’s mint condition would tend to increase the prices commanded in a retail store was strongly supported by commentary in all of the movie memorabilia pricing guides in evidence the level of collector demand for the titles in the collection was also very important everett characterized the collection as middle of the road the pricing guides warren's concession that at least some of the titles were marketable and the evidence in the record that the collection as a whole could be sold in the new york retail market all support everett's characterization the collection contained some quite desirable titles some titles for which there was an identifiable level of demand and still others for which ascertaining any level of demand from the record was difficult the record indicates that the base price of one-sheets the most commonly sold category of movie memorabilia was somewhere between dollar_figure and dollar_figure in date in no case did any pricing guide in the record other than warren's indicate a value of less than dollar_figure for any one-sheet but warren's prices were intentionally low--as warren himself revealed in later editions of his price guide the price guides in the record other than warren's list prices for one-sheets in the collection hereinafter reference sample dollar_figure the sample uses the lowest price found independent of either of the experts for each of the matched itemsdollar_figure the total for the one- sheets was dollar_figure for an average value of dollar_figure the lowest value was dollar_figure and the highest found was dollar_figure we compared the reference sample of independent prices with warren's and everett's valuationsdollar_figure everett's valuation of the same one-sheets was dollar_figure or dollar_figure per item the lowest value assigned by everett was dollar_figure and the highest was dollar_figure the ratio of the values in the reference sample to everett's valuation was warren valued the same sample at dollar_figure or dollar_figure per item the overall value of the reference sample was dollar_figure times greater than warren's valuation the lowest value assigned by warren was dollar_figure and the highest was dollar_figure for purposes of assigning a valuation to the rest of the one-sheets the ratio of the reference sample to everett's valuation of the sample was used to adjust everett's valuation of the whole warren's valuation was disregarded because it used the wrong market and did not assign values to any see supra note for price guides that listed prices for the one-sheets in the reference sample where a poster was listed in more than one pricing guide we took the lowest price if a pricing guide gave a range of prices for a poster we used the midpoint of the range of values see table of the duplicates in the collection as discussed supra the duplicates have the same fair_market_value as the rest of the collection and should be included in the valuation when the ratio of dollar_figure is applied to everett's valuation of the one- sheets the one-sheet category is valued at dollar_figure an average value of dollar_figure with the exception of lobby cards too little information exists in the record to gather reliable independent prices for large enough samples in the other categories of movie memorabilia to similarly adjust everett's valuations however the pricing guides such as luton's dietz and warren give ranges of values relative to one-sheets for several categories we adopt the midpoint of these values for each category in which they are availabledollar_figure in the by 12-inch lobby card category titles were priced in luton's at an average price of dollar_figure per set of eight cards or dollar_figure per card this price is similar to dietz which priced complete sets of lobby cards at the same price as a one-sheet for a given title or about dollar_figure per set for this collection in the absence of further available information we adopt the lower_of these two estimates or dollar_figure per setdollar_figure see table for a summary of the valuation of the collection by category of movie memorabilia the valuations of the parties’ experts for each category are also listed see table for the remaining categories twenty-four-sheets color stills and black and white stills the record contained insufficient facts upon which to base a reliable valuedollar_figure we find that petitioners have failed to carry their burden_of_proof in establishing a fair_market_value in those categories anselmo v commissioner t c pincite therefore respondent’s valuation must be used for those three categories however we also find that respondent by virtue of having submitted an expert report that values the collection at dollar_figure nearly three times greater than the dollar_figure valuation underlying the determination in the notice_of_deficiency has effectively conceded that dollar_figure is too low to be the fair_market_value of the collection we therefore adopt the values in warren’s the only reference to a value for twenty-four-sheets was to the misfits which was offered at a suggested price of dollar_figure to dollar_figure at the date guernsey's auction but was not sold even with the drawbacks of being made in the auction market without identification of a willing buyer the offer indicates that the twenty-four-sheets had some value in the auction market also the fact that ammi had been organized by indicates that all movie memorabilia had some intrinsic value not necessarily quantifiable by reference to sales in an open market much as the sculptures in 57_tc_650 affd 510_f2d_479 2d cir were valuable even though the large size of many of them restricted their appeal to museums and other like buyers ammi’s willingness to restore the twenty-four-sheet for bwana devil also indicates an intrinsic value even if only for purposes of scholarly research and display however these indications are too slender a collection of reeds to sustain a valuation of all twenty-four-sheets in the collection the only reference to prices for stills was in dietz who refused to give a specific range of values because there were too many pricing variables report for those three categories of memorabilia only we find that the total fair_market_value of the collection in date was dollar_figure additions to tax for valuation_overstatement sec_6659 imposes an addition_to_tax if there is an underpayment_of_tax of at least dollar_figure sec_6659 attributable to an overstatement of the value of charitable_deduction_property this addition_to_tax is applied to each year in issue in this case all the years in which an underpayment results from a deduction claimed pursuant to a charitable_contribution and its related carryover when such deductions are attributable to a valuation_overstatement sec_6659 862_f2d_540 5th cir affg on this issue 89_tc_912 see also rogers v commissioner tcmemo_1990_619 there is a valuation_overstatement where the claimed value i sec_150 percent or more of the amount determined to be correct sec_6659 here petitioners claimed a charitable donation of dollar_figure we have found the fair_market_value of the collection to be dollar_figure these figures place petitioners' overstatement well in excess of the sec_6659 percent threshold petitioners seek relief under sec_6659 which allows waiver of all or any part of the addition to the tax provided by this section on a showing by the taxpayer that there was a reasonable basis for the valuation and that such claim was made in good_faith a taxpayer must satisfy two requirements to obtain relief sec_6659 sec_6659 requires that the taxpayer obtain a qualified_appraisal sec_6659 by a qualified_appraiser sec_6659 in addition to obtaining an appraisal the taxpayer must make a good_faith investigation into the value of the contributed_property sec_6659 see also 985_f2d_36 1st cir affg in part on this ground revg in part on other grounds and remanding tcmemo_1992_27 rose was a qualified_appraiser within the meaning of sec_1_170a-13 income_tax regsdollar_figure his appraisal was a qualified_appraisal that met the requirements of sec_1_170a-13 income_tax regs and was relied on by petitioner in good_faith nothing in the record indicates that at the time of the appraisal petitioner knew or had any reason to know of the participation of messrs rose and rothschild in the jackie fine arts imbroglio nor does the record indicate that to be a qualified_appraiser within the meaning of sec_1_170a-13 income_tax regs an appraiser must have held himself or herself out as an appraiser or performed appraisals on a regular basis been qualified on the basis of background experience education and membership if any in a professional association not been an excluded person under sec_1_170a-13 income_tax regs and understood the consequences of rendering an intentionally false appraisal based upon rose’s testimonials his membership in the american society of appraisers and the lack of any contrary information reasonably available to petitioner rose met the requirements of sec_1_170a-13 income_tax regs petitioner engaged the two appraisers with the intent to inflate artificially the amount of petitioners’ charitable_contribution_deduction see sec_1_170a-13 income_tax regs sec_6659 requires the taxpayer to have made a good_faith investigation of the value of the contributed_property in addition to the appraisal at the advice of petitioners’ accountant petitioner obtained two appraisals the first was performed by rothschild and the second by rose petitioner ultimately used rose's appraisal to value the charitable_contribution petitioner obtained rothschild's name from the american society of appraisers first and then later obtained rose's name either from rothschild or from the appraisers association of america in both rose and rothschild were seemingly well-respected appraisers several years earlier rothschild had been recommended to everett by the irs for an entirely different appraisal in the early 1980's of movie memorabilia unrelated to this case when everett inquired at that time about rothschild at the american film institute as a matter of due diligence he received a favorable recommendation in rose was a member of the board_of the appraisers association of america and a senior member of the american society of appraisers he also listed an impressive number of recent clients including the brooklyn children's museum the american museum of natural history and chemical bank rose's curriculum vitae and the recommendations that petitioner received from rothschild and the appraisers association of america gave petitioner no reason to doubt either the competence of messrs rothschild and rose or their independence from each other at the time of the appraisals additionally petitioner availed himself of information supplied by ammi published sources of market data and his personal knowledge as a collector in sum these actions satisfied the requirement of a good_faith investigation because both conditions under sec_6659 have been satisfied we find for petitioners on this issue sec_6659 to reflect the foregoing decision will be entered under rule table category dimensions inches accessioned inventory nonaccessioned inventory total quantity category price1 category total warren valuation3 everett valuation_inventory and valuation of leibowitz donation 1-sheet 3-sheet 6-sheet x x x 24-sheet billboard half-sheet x insert x lobby card x lobby card x b w still x color still x lg foreign x med foreign x sm foreign x pressbook various window card x total big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number percentage in this column is relative to the price of a one-sheet whose average price is dollar_figure the appraised value from warren’s report was used warren separately inventoried and priced two by 31-inch items for cents that were included elsewhere in the ammi inventory and appraised the by 10-inch lobby cards as black and white stills although he did not include all of them in the appraised inventory warren also did not exclude all the duplicates from his appraisal which accounts for inconsistent counts of his inventory compared to the ammi inventory there is also a further cents unaccounted for table reference sample of one-sheets title petr expert annie hall attack audrey rose bananas bank shot barefoot contessa the beachcomber beachhead the big country black tuesday breakheart pass a bridge too far burnt offerings bwana devil by love possessed captain kidd and the slave carrie cast a giant shadow chato's land charge of the light brigade child is waiting the children's hour crime of passion curse of the faceless man the defiant ones the diamond wizard diary of a madman dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure resp expert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exact match price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure title petr expert doctor blood's coffin eight on the lam enemy from space ferry across the mersey flame barrier follow that dream foreign intrigue four days in november frankie and johnny the fuzzy pink nightgown gator gun brothers a hole in the head huckleberry finn i could go on singing i the jury inherit the wind it terror from beyond judgment at nuremberg the kentuckian king's go forth the lady says no lilies of the field live and let die the long goodbye love and death macumba love a man and a woman the man in the net the man of la mancha the manchurian candidate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure resp expert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exact match price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure title petr expert the missouri breaks mister moses moby dick monster that challenged mrs pollifax-spy ned kelly network new york new york nightmare the offense on her majesty's secret service one two three patterns phantom from space return to treasure island the road to hong kong rocky rollerball rosebud sabrejet sam whiskey the satan bug scorpio separate tables a shot in the dark sitting bull skip along rosenblum the spy who loved me the steel lady storm fear dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure resp expert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exact match price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure title petr expert stolen hours streetcar named desire sweet smell of success the thomas crown affair thunder road thunderbolt lightfoot tom sawyer top of the world tower of london twice told tales u f o we want a child what's new pussycat where's poppa white lightning witness for the prosecution woman of straw wonderful world of henry orient total average lowest price highest price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure resp expert dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exact match price dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
